Ethical Restraints of the ABA Code of Professional
Responsibility on Federal Criminal Investigations
A m erican B ar A sso ciatio n D isc ip lin a ry R u le 7 -1 0 4 (D R 7-104), w h ic h p ro h ib its an
atto rn e y fro m c o n ta c tin g an o p p o sin g p a rty w ith o u t p rio r co n sen t from th e p a rty ’s
a tto rn e y , d o e s n ot ap p ly to federal crim in al in v estig atio n s o r to in te rro g a tio n s by F B I
agents; a c c o rd in g ly , th e D e p a rtm e n t o f J u s tic e is free to an aly ze th e issues presen ted by
D R 7 -1 0 4 as p o licy questions.
T h e o n ly restrain ts o n fed eral law e n fo rc e m e n t a c tiv itie s are th o se established by the
C o n stitu tio n an d existing statutes; m o re o v e r, a u th o riz e d federal in v estig ativ e p ractices
a re ex em p t fro m D R 7 -1 0 4 by its o w n term s.
C o u rts h av e tak en th e p o sitio n g e n e ra lly th a t D R 7 -1 0 4 applies to all situations in w h ich
a d efen d an t h as a S ixth A m e n d m e n t rig h t to co u n sel, th o u g h th e y h a v e been relu ctan t
to fe tte r leg itim ate an d tra d itio n a l a c tiv itie s o f law en fo rc e m e n t officials in th e in v esti­
g a tiv e stag es o f a case; m o re o v e r, c o u rts h a v e g e n e ra lly held th a t w a iv e r o f o n e ’s
c o n stitu tio n a l rig h t to co u n sel d o e s n o t n e g a te th e eth ical o b lig atio n o f a g o v ern m en t
a tto rn e y to seek th e co n sen t o f an o p p o sin g p a r ty ’s a tto rn e y b efo re initiating co m m u n i­
ca tio n s w ith th e p arty .
F e d e ra l c o u rts h a v e no p o w e r to e x c lu d e ev id e n c e , dism iss an in d ictm en t, o r re v e rse a
co n v ic tio n so lely on th e g ro u n d th at D R 7 -1 0 4 w as violated.
S ta te b a r asso ciations m ay n o t, co n sisten t w ith th e S u p re m a c y C lause, im pose sanctions
o n a g o v e rn m e n t a tto rn e y w h o has a c te d p u rsu a n t to his federal law en fo rc em en t
responsibilities.

April 18, 1980
M EM ORANDUM OPINION FOR
T H E D EPUTY ATTORNEY G EN ER A L
In May 1979, representatives of the Federal Bureau of Investigation
(FBI), the U.S. Attorney’s Office of the Southern District of New
York, and the Department of Justice’s Criminal Division and Office of
Legal Counsel met to discuss a growing problem confronting FBI
agents and federal prosecutors: the impact of American Bar Association
(ABA) Disciplinary Rule 7-104 (DR 7-104) on federal criminal investi­
gations. Essentially, the rule prohibits an attorney from contacting an
opposing party without prior consent from the party’s attorney.1 If the
1 A B A D isciplinary Rule 7-104 provides:

D R 7-104 Communicating With One o f Adverse Interest
A . D uring the course o f his representation o f a client a law yer shall not:
1. C om m unicate o r cause a n o th er to com m unicate on the subject o f the representa­
tion w ith a party he know s to be represented by a law yer in that m atter unless he
C on tin u ed

576

rule is deemed to apply with full force to criminal investigations and to
interrogations by FBI agents, it could substantially affect current FBI
practices. A literal reading of the rule would prohibit an agent from
seeking a waiver of Miranda rights from a represented defendant or
target without first receiving permission from that person’s attorney. It
may even condemn the use of volunteered confessions or admissions
made without the presence or knowledge of counsel.
This memorandum will examine (1) the current differing positions
within the Department regarding the impact of DR 7-104 on criminal
investigations; (2) the history and scope of DR 7-104; and (3) the
authority of the federal courts and state bar associations to control
federal criminal investigations. We conclude that federal law enforce­
ment activities are limited only by relevant constitutional and statutory
provisions, and that DR 7-104, by its terms, exempts authorized investi­
gative procedures. We further conclude that courts have no authority
to exclude evidence solely on the basis of a violation of DR 7-104, and
state bar associations may not, consistent with the Supremacy Clause,
impose sanctions on a government attorney who has acted within the
scope of his federal responsibilities. Accordingly, the extent to which
the Department limits its activities to conform with judicial and bar
association interpretations of DR 7-104 is entirely a question of policy.
This memorandum is intended to serve as a basis for that policy
discussion.
We recommend that a comprehensive Department policy be formu­
lated after this memorandum and the issues discussed herein have been
subjected to the fullest examination by all interested components of the
Department.
I. Current DOJ Interrogation and Investigation Practice

In January 1978, the FBI Legal Counsel Office made a detailed
analysis of the constitutionality of FBI interrogation practices. The then
prevailing FBI policy required an agent to give Fifth and Sixth Amend­
ment warnings to, inter alia, “any known subject of a Bureau case” and
“any other person so strongly suspect that he is now to be interviewed
for a confession or admission of his own guilt in the case rather than
merely as a possible source of information.” The Legal Counsel con­
cluded that, under recent Supreme Court cases, these standards were
overbroad. It thus suggested that the policy be changed to require preinterview warnings only when the person: (1) has been arrested or is in
custody; (2) will be arrested at the close of the interview; (3) is signifi­
has the prior consent o f the law yer representing such o th er party o r is authorized by
law to do so.
2. G iv e advice to a person w ho is not represented by a law yer, o th e r than the
advice to secure counsel, if the interests o f such person are o r have a reasonable
possibility o f being in conflict w ith the interests o f his client.

577

cantly restricted in his freedom of action; or (4) has been formally
charged in a pending prosecution and the interview concerns the pend­
ing federal charge or a related federal offense. These proposals were
adopted.
It is clear that current FBI interrogation policy does not assume DR
7-104 to be applicable to its agents because the FBI does not require
that a subject’s or defendant’s counsel be notified prior to interrogation.
The FBI takes the position that such notification would seriously
hamper the ability of agents generally to conduct investigations and
specifically to elicit confessions or admissions. The problem is appar­
ently particularly acute in large scale organized crime investigations in
which targets may be nominally represented by counsel who them­
selves are suspected of playing a role in the illegal activities.
In an effort to integrate D R 7-104 and current FBI policy, the Legal
Counsel’s office undertook an exhaustive study of the rule and the
relevant constitutional principles.2 That office concludes that the rule’s
requirement of notification to counsel should have no application before
the initiation of formal criminal proceedings. After formal criminal
proceedings have begun, agents should be permitted to interview, with­
out notification of counsel, a pierson who initiates the contact if there is
an adequate showing that the right to counsel is being waived.3 Inter­
views should also be permitted: (1) on charges unrelated to those at
issue in the formal criminal proceedings; (2) when the facts and circum­
stances indicate that counsel has an interest beyond the interest of his
or her client and the interview does not seek admissions from the
defendant; and (3) when the contact is not made for interrogation
purposes. Finally, the Legal Counsel would adopt a general exception
to the rule that would permit interrogation necessary to advance the
investigation of a serious crime if notification of counsel would ad­
versely affect the investigation.
The interpretation of DR 7-104 put forth by the U.S. Attorney’s
Office for the Southern District of New York would give the rule far
more impact in the conduct of criminal investigations. That Office
concludes that it is unethical for an FBI agent or an Assistant United
States Attorney (AUSA) to interview a subject known to have counsel,
even prior to the initiation of formal criminal proceedings. Application
of the rule, in this view, depends upon knowledge of representation, not
the filing of charges.
The impact of the rule has become a significant issue in the Northern
District of California, where James Hewitt, Federal Public Defender,
has strongly objected to FBI interviews o f defendants without notifica­
tion to appointed counsel. Pointing to two recent Ninth Circuit opin­
3 T h at study has been o f m ajor assistance in th e preparation o f this m em orandum .
3
T h e FB I w ould not apply this rule in th e T e n th C ircuit. See United States v. Thomas, 474 F.2d 110
(10th C ir.), cert, denied. 412 U.S. 932 (1973).

578

ions,4 Mr. Hewitt asserts that conduct considered proper by the FBI is
condemned by the courts.
The Public Defender has also communicated his views to Represent­
ative Edwards, who has by letter of November 20, 1979 asked the
Attorney General to comment on the matter. In light of Mr. Hewitt’s
objections, the U.S. Attorney’s Office for the Northern District of
California has proposed a procedure for interviewing represented de­
fendants. The policy would: (1) permit pre-arrest FBI contacts even if
the attorney of the interviewee requests the U.S. Attorney to advise the
FBI not to interview his client (the U.S. Attorney would.advise the
attorney to instruct his client not to talk to FBI agents); (2) permit post­
arrest interviews on unrelated charges only after approval by the Chief
of the Criminal Division; (3) prohibit FBI-initiated post-arrest contacts
without prior approval by counsel; and (4) permit defendant-initiated
post-arrest interviews (even if counsel tells the FBI not to interview)
after approval by the Chief of the Criminal Division of that Office. The
FBI has taken issue with this procedure, asserting that it is based on
ethical considerations rather than legal requirements. Furthermore, the
FBI recommends that any irreconcilable differences between agents and
a U.S. Attorney’s Office regarding the propriety of interviews be re­
solved by FBI Headquarters.
In October 1979, based on the Ninth Circuit’s decision in United
States v. Partin, 601 F.2d 1000 (9th Cir. 1979), discussed below, the San
Francisco Special Agent in Charge (SAC) recommended that a uniform
policy be adopted by all FBI offices in that circuit. The policy would
attempt to circumvent the ethical problems created by the Ninth Cir­
cuit’s interpretation of D R 7-104 by disaggregating the prosecution
team of agent and AUSA; agents would not inform AUSA’s of
uncounseled interviews until absolutely necessary. The SAC’s assump­
tion is that the AUSA’s lack of knowledge of an intended interview
would relieve him of any obligation to notify opposing counsel.5
The Criminal Division has recently proposed a policy for its attor­
neys regarding D R 7-104 and criminal investigations. The policy would
prohibit an interview with a subject, target or defendant against whom
charges are pending without notification to the defendant’s attorney. In
extraordinary circumstances (undefined), contact could be made with
4 United States v. Partin. 601 F.2d 1000 (9th Cir. 1979), cen. denied. 446 U.S. 964 (1980); United
States v. Clover, 596 F.2d 857 (9th Cir.), cert, denied, 444 U.S. 860 (1979).
5 O ther FBI and U.S. A tto rn ey 's Offices in the N inth C ircuit have responded to the Partin decision.
T he San D iego FB I O ffice reported to the p ire c to r recently that the U.S. A ttorney there has taken
the position that the FBI is not bound by A B A rules and that so long as the agent does not inform the
A U SA , there is no problem w ith interview s o f represented subjects w ithout the attorney's know ledge.
T h e Portland Bureau O ffice agreed w ith the San Francisco O ffice that the A U SA should not be
notified in advance o f interview s during the investigative stage. T h e SA C in Las V egas has advised
the D irecto r that Partin will not affect the F B I’s operations in N evada. It is the practice o f that office
not to inform the U.S. A tto rney ’s O ffice o f proposed interview s w ith represented subjects in the
investigative stage. T h e office's practices apparently w ere inform ally approved by a federal district
judge in Las Vegas.

579

the written approval of the Assistant Attorney General. If opposing
counsel is believed to have a conflict of interest, the Department
attorney is urged to consider bringing that fact to the attention of the
court and seeking the disqualification of opposing counsel. Interviews
of defendants on unrelated charges would be permissible only after
notification to counsel except in “compelling” circumstances. If the
defendant does not wish his attorney to be present, the government
attorney should advise the defendant to retain special counsel. In the
absence of new counsel, an interview may occur only if the Assistant
Attorney General determines that notice to counsel would place a
person in physical danger or in danger of serious economic reprisal or
if counsel is implicated in the underlying criminal activity. These same
procedures would also apply to defendant-initiated interviews if the
defendant requests that counsel not be notified.
The Criminal Division’s proposed policy would obligate the govern­
ment attorney to notify the case agent when he knows an individual to
be represented by counsel. If private counsel requests a government
attorney not to interview his client, the government attorney should
inform the case agent of the restriction on contact. If the government
attorney is prohibited from contacting an individual under these guide­
lines, an agent may not do so.6
II. The Constitution and DR 7-104

Whatever interpretation of DR 7-104 the Department adopts, it
plainly must abide by the limits that the Fifth and Sixth Amendments to
the Constitution establish for Department law enforcement activities.
The Supreme Court has held that an individual’s Sixth Amendment
right to counsel attaches once “judicial proceedings have been initiated
against him—‘whether by way of formal charge, preliminary hearing,
indictment, information or arraignment.’” Brewer v. Williams, 430 U.S.
387, 398 (1979), quoting Kirby v. Illinois, 406 U.S. 682, 689 (1972).7
Once the right to counsel has attached, the government may not elicit
incriminating statements from the person unless it has obtained a waiver
of his Sixth Amendment right. Massiah v. United S t a t e s 377 U.S. 201
(1964); Brewer v. Williams, supra, 430 U.S. at 405-06.8
It does not appear to be of constitutional significance whether the
government elicits incriminating statements through agents who iden­
tify themselves, undercover agents, or informants. See Brewer v.
Williams, supra, 430 U.S. at 400; Wilson v. Henderson, 584 F.2d 1185,
6 T o the extent the C rim inal Division policy w ould apply D R 7-104 to the investigative stage, it
differs fundam entally from the position o f the FBI.
7 W hile the Sixth A m endm ent provides no right to counsel in the investigative stage o f a criminal
proceeding, the Fifth A m endm ent guarantees a right to counsel during a custodial interrogation o f a
suspect. Miranda v. Arizona, 384 U.S. 436 (1966). See Beckwith v. United States, 425 U.S. 341 (1976).
8 It has been generally held that such w aiver can o ccu r w ithout the presence o f counsel. See, e.g.,
Coughlan v. United States, 391 F.2d 371 (9th C ir.) (per curiam), cert, denied. 393 U.S. 870 (1968).

580

1191 (2d Cir. 1978), cert, denied, 442 U.S. 945 (1979); United States v.
Anderson, 523 F.2d 1192 (5th Cir. 1975). The case law, however, does
not define with precision what conduct constitutes interrogation. For
example, the Supreme Court has recently heard argument on a case
which will resolve a split in the circuits concerning the use of state­
ments made to cellmate-informants who are instructed to listen to the
defendant but not to ask questions. United States v. Henry, Oct. Term
1979, No. 79-121.* Compare Wilson v. Henderson, supra, 584 F.2d at
1190-91.9
The Sixth Amendment’s limits on post-indictment law enforcement
activities are, thus, fairly well-established. The Constitution permits the
government to interview represented defendants without prior notice to
their counsel, provided that the defendant waives his right to counsel.
Generally, no infringement of the Sixth Amendment can occur prior to
the initiation of formal judicial proceedings.10 As discussed below, DR
7-104, as generally interpreted, provides suspects and defendants with
protections that the Constitution does not.
III. The “Authorized By Law” Exception to DR 7-104

The FBI Legal Counsel Office maintains that federal law enforce­
ment efforts should be bound only by the Constitution, federal statutes
and regulations. It suggests that FBI activities taken pursuant to 28
U.S.C. §533,11 which are consistent with constitutional principles,
come within the exception in DR 7-104 for communications “author­
ized by law.” As recognized by the Legal Counsel, no explicit statute
authorizes FBI investigations or the questioning of represented par­
ties.12 Moreover, numerous cases have scrutinized FBI conduct under
•N o t e : In United States v. Henry, 447 U.S. 264 (1980)r the Suprem e C ourt held that the go v ern ­
m ent's actions in eliciting incrim inating inform ation from a defendant through his cellm ate violated the
defendant's Sixth A m endm ent right to counsel, and that such inform ation could not be used against
him. Ed.
9 O ther conduct may infringe a defendant's Sixth A m endm ent right to counsel. T h e governm ent
may not use inform ants o r undercover agents to learn defense strategy. See Weatherford v. Bursey, 429
U.S. 545, 554 (1977) (dicta); United States v. Levy, 577 F.2d 200 (3d Cir. 1978). C f Black v. United
States, 385 U.S. 26 (1966) (per curiam) (dismissal o f indictm ent w h ere governm ent overheard conversa­
tions betw een defendant and his counsel through electronic eavesdropping). N or may governm ent
agents give legal advice to represented defendants o r attack the com petence o f their counsel. E.g..
United States v. Morrison. 602 F.2d 529 (3d Cir. 1979).
10 Escobedo v. Illinois, 378 U.S. 478 (1964) (post-arrest, pre-indictm ent interrogation o f a person w ho
had requested but was denied counsel violated the Sixth A m endm ent), has been limited to its facts.
Johnson v. New Jersey, 384 U.S. 719, 733-34 (1966); Kirby v. Illinois. 406 U.S. 682, 690 (1972).
“ Section 533 provides:
T h e A ttorney G eneral may appoint officials—
(1) to d etect and prosecute crim es against the U nited States;
(2) to assist in the protection o f the person o f the President; and
(3) to conduct such o th er investigations regarding official m atters under the control
o f the D epartm ent o f Justice and the D epartm ent o f State as may be directed by the
A lto m ey G eneral.
This section does not limit the authority o f departm ents and agencies to investigate
crim es against the U nited States w hen investigative jurisdiction has been assigned by
law to such departm ents and agencies.
12
Compare Nai Cheng Chen v. INS. 537 F.2d 566, 569 (1st Cir. 1976) (interrogation o f alien
authorized by 8 U.S.C. § 1357(a)(1)).

581

the rule and none has suggested that all the FBI’s investigatory activi­
ties fall within the “authorized by law” exception.
We believe, however, that the Legal Counsel’s position has merit
and, if made to a court, would be persuasive. This Office, in examining
questions regarding FBI undercover operations under §533, has
adopted the general rule of statutory construction that where a statute
imposes a duty, it authorizes by implication all reasonable and necessary
means to effectuate such duty. For example, we have opined that FBI
hiring of foreign nationals in Mexico is authorized by § 533 since it is in
furtherance of legitimate law enforcement activities.13 Courts, in inter­
preting statutes which establish a prohibition but except from it activi­
ties otherwise authorized by law, have recognized that conduct reason­
ably in furtherance of the statutory duty is authorized by law. Chase v.
United States, 155 U.S. 489, 502 (1894); Burns v. United States, 160 F.
631, 634 (2d Cir. 1908). This Office has reached a similar conclusion
construing 18 U.S.C. §648, which prohibits federal officers from depos­
iting public funds in banks “except as specifically allowed by law.” We
have opined that §533 constitutes an exception where such deposits
were a necessary part of an FBI undercover operation.
Under this reasoning, if FBI interrogations of suspects or defendants
do not violate the Constitution and are reasonable and necessary to the
proper performance of § 533 responsibilities, they may be deemed
“authorized by law” and thus wholly exempt from D R 7-104 by its
own terms. A similar conclusion may be reached for interviews by
United States Attorneys and their Assistants. Section 547 of Title 28
authorizes U.S. Attorneys to “prosecute for all offenses against the
United States.” If interviews of suspects and defendants are deemed
necessary and proper to the performance of that duty, such conduct
should be deemed “authorized by law” and thus beyond the pur­
view of D R 7-104.
The “authorized by law” exception to DR 7-104 would also become
relevant if the Department were to promulgate regulations, consistent
with the Constitution and existing statutes, authorizing agents and
AUSAs to conduct interviews of represented parties. Such regulations
would have the force of law, and thus activities conducted thereunder
would fall within the exception. We believe that if the regulations
issued were comprehensive and justified in terms of their necessity and
utility to federal law enforcement, then activities taken in reliance on
the regulations would not violate the rule.
We conclude, therefore, that D R 7-104, by its own terms, should not
prohibit lawful FBI investigatory practices. The restraints on federal
law enforcement activities are those established by the Constitution and
13
T his ap proach has been follow ed to uphold the activities o f law enforcem ent agencies in the
absence o f explicit statu to ry authority. See, e.g., United States v. Krapf, 285 F.2d 647 (3d Cir. 1961)
(fingerprinting).

582

existing statutes.14 Accordingly, the Department appears free to ana­
lyze the issues presented by DR 7-104 as policy questions. In-order to
aid in the resolution of those questions, the remainder of the memoran­
dum will develop the rationale of DR 7-104 and examine current
interpretations of the rule by the courts and bar associations.15
IV. DR 7-104: Its Origins and Meaning

DR 7-104, which derives from Canon 9 of the old ABA Canons of
Professional Ethics, is generally traced to a 19th century maxim that a
lawyer should “never enter into any conversation with [his] opponent’s
client, relative to his claim or [defense], except with the consent, and in
the presence of his counsel.” 1U The rationale for the rule is not set
forth in the Code, but several justifications are apparent. The most
obvious is the fear that an attorney can lead an untutored layperson to
make a damaging admission or to settle a case for less than its fair value
because of the attorney’s expertise in legal matters. The opposing attor­
ney’s presence may also prevent the client from waiving privileges or
from making misstatements and may help settle disputes by channelling
them through dispassionate experts. See Leubsdorf, supra, at 686—88;
D.C. Bar Comm, on Legal Ethics Op. No. 80 (1979).17 One commenta­
tor has summed up the rule’s purpose as follows:
DR 7-104 reflects an apparent conviction that, in the
interests of legal sportsmanship, a party should not be
allowed to further his case by taking advantage of his
opponent’s naivete to elicit devastating statements or to
conclude an ill-advised settlement. The legal system, ac­
cordingly, protects a party against himself by ensuring
that contacts with opposing attorneys will take place only
through the party’s own counsel or in his presence.
Note, supra note 17, at 1012.
The rule apparently grew out of concerns of attorney overreaching
in civil matters. Its applicability to criminal proceedings is not discussed
14 W e consider below the separate argum ent that state bar associations have no a u thority to
regulate federal law enforcem ent activities.
15 As will be readily apparent in the discussion below , the federal courts and the state* bar
associations generally believe that federal law enforcem ent activities are subject to D R 7-104. T h eir
views, although perhaps not legally tenable, evidence a concern for fairness and the appearance o f
justice. T hus, w hile w e conclude that D R 7-104 may not technically bind authorized D epartm ent law
enforcem ent activities, w e believe that the D epartm ent should be aw are o f those activities w hich have
been strenuously condem ned by c o u rts and com m entators.
ie 2 D . H offm an, A C ourse o f Legal Study A ddressed to Students and the Profession G enerally 771
(2d ed. 1836), quoted in Leubsdorf, Communicating with Another Lawyer's Client: The Lawyer's Veto and
the Client's Interests, 127 U. Pa. L. Rev. 683, 684 n.6 (1979). See generally H. D rinker, Legal E thics
201-03 (1953).
17 L eu b sd o rfs analysis o f the rule and its rationale leads him to the som ew hat cynical conclusion
that it w as “ probably influenced by an im proper desire to protect law yers against their ow n clients."
Leubsdorf, supra note 16, at 693. T h e self-serving aspect o f the rule is also identified in Note: DR 7104 o f the Code o f Professional Responsibility Applied to the Government "Party," 61 Minn. L. R ev. 1007
(1977).

583

in the Code and is mentioned in only a few state bar association ethical
opinions.' See, e.g., ABA Informal Op. No. 1373 (1976); Mich. State Bar
Ethics Op. No. 202 (1965). The Supreme Court of Washington has held
that the rule is binding only in civil cases and was not intended to
apply in criminal proceedings. State v. Nicholson, 463 P.2d 633, 636
(Wash. 1969). It would appear, however, that the rationale of the rule
clearly applies in criminal proceedings, perhaps with more force than in
the civil context. See Broeder, Wong Sun v. United States: A Study in
Faith and Hope, 42 Neb. L. Rev. 483, 599-604 (1963). And federal
courts have repeatedly held the rule applicable to the activities of
federal prosecutors and their agents. See, e.g.. United States v. Partin,
supra, 601 F.2d 1000; United States v. Thomas, 474 F.2d 110 (10th Cir.),
cert, denied, 412 U.S. 932 (1973); United States V. Springer, 460 F.2d
1344, 1354 (7th Cir. 1972), cert, denied, 409 U.S. 873 (1972).
The Solicitor General’s Office, however, has recently taken the posi­
tion that:
D R 7-104 appears to have been formulated with civil
cases in mind, and it is by no means clear that it should be
deemed to have general application to criminal cases, in
which contacts between the government and the defend­
ant in the absence of counsel are already to a considerable
extent regulated by the rule of Massiah v. United States,
377 U.S. 201 (1964).
Partin v. United States, B rief fo r the United States in Opposition to a
Petition fo r a Writ o f Certiorari, Oct. Term 1979, No. 79-646 (filed

December 1979), at 22 n.26. In addition, this Office has, in a series of
memoranda addressing ethical considerations in the context of under­
cover operations, taken the position that the “ABA Code does not
purport to deal with the exigencies and ethical requirements of law
enforcement activities.” Memorandum from Assistant Attorney General
Harmon to Acting Deputy Attorney General Ruff, November 9, 1979.
This issue will be discussed in Part V(C) of this memorandum; the
discussion of the rule that follows should be understood as assuming,
arguendo, the applicability of the rule to criminal law enforcement
procedures.
A. The Scope o f the Rule

D R 7-104 purports to prohibit all direct contacts of opposing parties
without the prior consent o f the party’s attorney. The American Bar
Association’s Committee on Ethics and Professional Responsibility has
taken the rule so seriously that it has ruled that
it is not permissible for lawyer A to send a copy of his
settlement proposal to lawyer B’s client, even though he
584

believes that lawyer B is not relaying settlement offers
submitted in connection with the litigation in question.
Informal Op. No. 1348 (1975).
The rule’s total ban on communications appears inappropriate in
many situations, particularly where the interests of the attorney and the
client diverge.18 Thus, a few exceptions to DR 7-104 have been
recognized or suggested in state bar association opinions and cases. The
Committee on Legal Ethics of the Oregon Bar Association ruled many
years ago that
[i]n spite of the clear language of [D R -7 -104], this com­
mittee is not prepared to state in general terms that there
can be no circumstances which will justify an attorney in
communicating directly with the adverse party; but, if
there are circumstances which would justify such commu­
nications, we suggest that they are quite unusual and that
an attorney should refrain from such communication
unless it appears that adverse counsel has consented there­
to or has himself been guilty of such misconduct as to
justify direct communication.
Opinion No. 9 (1938) (cited with apparent approval in In re Schwabe,
408 P.2d 922, 924 (Or. 1965) (per curiam)).19
It may well be that the absolute nature of DR 7-104 belongs to a
bygone era. Scholarly works have criticized the underlying paternalistic
justifications for the rule. See generally, Leubsdorf, supra note 16. The
D.C. Bar’s Committee on Legal Ethics has recently recommended a
full-scale re-evaluation of the rule. D.C. Bar Op. No. 80, supra. And the
ABA commission currently drafting a revision of the Code appears
open to considering formal exceptions to the rule for law enforcement
purposes.20 But, as DR 7-104 is currently interpreted, its ban is nearly
absolute.
1. The Definition of “Party”
DR 7 - 104(a) forbids an attorney from contacting an opposing
“party” without the prior consent of the lawyer representing “such
other party.” The use of the term “party” may be significant, particu­
l8 See A lschuler, The Defense Attorney's Role in Plea Bargaining, 84 Yale L. J. 1179, 1194-98 (1975)
(describing tactics o f crim inal defense attorneys w ho make m isrepresentations to their clients in ord er
to induce guilty pleas).
19 See also Drinker, supra note 16, at 203.
O ther exceptions have been read into D R 7-104. A ttorneys m ay contact some em ployees o f
corporate parties w h o w ere witnesses to the co n d u ct at issue in the litigation, A B A F orm al Op. No.
117 (1934); and, private attorneys may contact som e governm ent officials involved in governm ent
action w hich is the basis o f a law suit against the governm ent. D .C . B ar Op. No. 80 (1979).
20 T h e R eporter for the Commission on E valuation o f Professional Standards has indicated that the
Commission w ould be quite interested in receiving the view s o f the D epartm ent on D R 7-104.

585

larly since DR 7 - 104(b), which regulates contacts with unrepresented
persons, uses the word “person” rather than “party.”
Arguably the term “party” could mean that the rule has application
in the civil context once litigation has been brought and in the criminal
context once a person becomes a defendant, i.e., after a formal indict­
ment or charge has been filed. However, we doubt that either courts or
bar associations would read the rule so narrowly. The rule’s salutary
purpose—to prevent the overreaching of opposing counsel—would pre­
sumably warrant its application in any situation in which the interests
of prospective litigants, including the government, become sufficiently
adverse. This test would thus appear to be met, at a minimum, where a
person’s Sixth Amendment right to counsel has been deemed to attach:
once “judicial proceedings have been initiated against him—‘whether
by way of formal charge, preliminary hearing, indictment, information
or arraignment.’ ” Brewer v. Williams, supra, 430 U.S. at 398, quoting
Kirby v. Illinois, 406 U.S. 682, 689 (1972).
While no bar association has ruled on the scope of D R 7-104 in pre­
indictment situations, several opinions make clear that the rule applies
in civil matters prior to the filing of a formal law suit. See, e.g., New
York City Bar Ass’n Op. No. 101 (1928-29); ABA Informal Op. No.
524 (1962); Note, supra note 17, at 1028 (rule should apply to pending
litigation or issue likely to lead to litigation). Furthermore, the pro­
posed revision of the Code makes clear that the rule would apply when
no litigation is pending. It includes the prohibition on contacts in two
separate sections, one dealing with the lawyer as advocate and the
other with the lawyer as negotiator. The latter category sets standards
for lawyers settling disputes, organizing an enterprise, concluding a
contract, negotiating a labor matter, and representing a client before a
government regulatory body. See ABA Commission on Evaluation o f
Professional Standards, Model rules o f Professional Conduct, rule
3.2(b)(5), 4.2(c)(2) (Draft, Jan. 30, 1980).
The analysis is more complex in the criminal area. Arguably, the
purpose of the rule would be served if D R 7-104 were interpreted to
apply late in the investigative stage where a person has been identified
as a target. At the point that the process shifts from investigatory to
accusatory, one of the government’s primary interests becomes eliciting
incriminating statements from a putative defendant. Cf. Escobedo v.
Illinois, 378 U.S. 478, 492 (1964). Any earlier application of the rule,
however, would be likely to impede legitimate investigative activities
and thus run counter to the strong public interest in thorough law
enforcement.21 Thus courts have generally adopted the analysis of the
Lee v. United States, 322 F.2d 770, 776 (5th C ir. 1963):
Police must be given considerable latitude in questioning suspects and w itnesses
w hen an effort is being m ade to determ ine w h e th er th ere is probable cause to believe
that a crim e has been com m itted. But the situation is vastly different after a suspect has
been form ally indicted for a crim e. T h e urgency disappears.

586

early denial-of-counsel cases, suggesting that contacts violate the rule
only once the process has shifted from investigatory to accusatory. See
Clifton v. United States, 341 F.2d 649, 652 n.9 (5th Cir. 1965); Nai
Cheng Chen v. INS, supra, 537 F.2d 566 (contrasting questioning by
INS agent at immigrant’s home with obtaining statements in a criminal
case after a formal filing).22
The applicability of DR 7-104 to pre-indictment situations was exten­
sively considered by the District of Columbia Circuit in United States v.
Lemonakis, 485 F.2d 941 (D.C. Cir. 1973), cert, denied, 415 U.S. 989
(1974). That case concerned an investigation by the District of Colum­
bia police of a number of similar Georgetown burglaries. An ex­
policeman, involved in the burglary ring, turned himself in at the U.S.
Attorney’s office and sought immunity. He agreed to have his
telephone and face-to-face conversations with other suspects in the
investigation recorded, both before and after the suspects had retained
lawyers and had been subpoenaed to testify before the grand jury
investigating the burglaries. On appeal after conviction, the defendants
asserted that the undercover investigation conducted by the police
violated their Sixth Amendment rights and constituted unethical con­
duct. Lemonakis also pointed out that his attorney had expressly in­
formed authorities that he would make no statement before the grand
jury. The court rejected the Sixth Amendment claim on the ground
that, under the Supreme court precedent, the pre-indictment surveil­
lance was not a “critical stage” in the criminal process to which the
right to counsel attached.
The court further found “the actions of the U.S. Attorneys to be
consistent with the current ethical standards demanded of the legal
profession.” 485 F.2d at 955. The court’s reasons were three-fold. First,
the AUSA’s instructions to the informant did not convert the informant
into an “alter ego” of the prosecutor, which would raise the danger of
the suspect being tricked by a lawyer into giving away his case.23
Second, the court held that “in the investigatory stage of the case, the
contours of the ‘subject matter of the representation’ by appellants’
attorneys, concerning which the code bars ‘communication,’ were less
certain and thus even less susceptible to the damage of ‘artful’ legal
questions the Code provisions appear designed in part to avoid.” Third,
the court found that the public interest in criminal investigation war­
ranted use of statements made by a wrongdoer to an undercover agent.
The court specifically contrasted “the different interests involved in
civil matters.” Id. at 956.
22See also United States v. Turkish, 470 F. Supp. 903, 910 n.8 (S.D .N .Y . 1978) (w here potential
conflict o f interest exists due to jo in t representation o f subjects o f investigation, A U SA should raise
question w ith attorney o r w ith clients directly; although contact w ith clients should take place in
presence o f attorney, direct contact w ith client should “ fall w ithin an exception to the prohibition of
D R 7-104").
23T h e court distinguished the surveillance in Massiah as o ccu rrin g after indictm ent.

587

Because none of the reasons supplied by the court for distinguishing
usual applications of DR 7-104 is persuasive under the particular facts
of the case,24 the Lemonakis opinion must be viewed as a statement of
the inappropriateness of extending the rule into the pre-indictment
stage.25
The only other case to discuss at length the role of DR 7-104 in
investigations is In re FM C Corp., 430 F. Supp. 1108 (S.D. W.Va.
1977). That case involved a joint EPA-U.S. Attorney criminal investi­
gation of a corporation. FM C objected to interviews of its employees
by federal investigators without the prior consent of FM C counsel. The
question before the court was which of the corporation’s officers and
employees should be deemed “parties” within the rule so as to require
the consent of FM C counsel before the government could interview
them. The court held that the procedures adopted by the government
met the rule’s ethical obligations: federal attorneys and investigators
identified themselves and advised the interviewee that he could have an
attorney present during the interview and could contact FM C’s corpo­
rate counsel. Id. at 1111.
The court’s decision is important for two reasons. First, it assumes
that DR 7-104 applies to interviews conducted in the investigatory
stages of a criminal case. Second, it recognizes that the ethical obliga­
tions of government attorneys could be satisfied with less than absolute
compliance with the rule: i.e., the government attorneys and investiga­
tors could interview employees without prior notice to FMC counsel.
The court specifically noted:
in exercising [the court’s] supervisory power, the canons
enjoy great weight in the court’s assessment of whether
appropriate standards are being observed by lawyers in
the course of their practice within the jurisdiction of the
court. The canons are themselves the product of experi­
74 Clearly, the acts o f the inform ant w ere d irected and sanctioned by the A U SA , and the incrim inat­
ing evidence obtained was as dam aging as that obtained in Massiah. T h e distinction draw n betw een
c ontact by the A U SA and the inform ant is also unsatisfactory because D R 7-104 prohibits an attorney
from com m unicating directly w ith a represented opposing party and from “caus[ing] another to
com m unicate.” M oreover, the A U SA w as on notice o f Lem onakis' representation and o f the fact that
he did not wish to make a statem ent to the grand ju ry . Finally, the subject m atter of the a tto rn e y ’s
representation—the investigation o f the burglaries—w as obvious since Lem onakis had been contacted
about the investigation and subpoenaed by the grand jury.
25
It is possible to restrict Lemonakis to situations involving undercover surveillance. A footnote in
the opinion distinguishes o th e r cases w hich evidenced “ custodial or post-indictm ent questioning o f a
crim inal suspect’* involving “ undisguised G overnm ent inquiries pressed by official m embers o f the
prosecutorial effort at a point in tim e w hen their questions w ould be sharpened by the factual posture
o f the case against the suspect.” Id. at 955 n.23. This suggests that the court might have ruled
differently had the A U SA , pre-indictm ent, contacted the suspect directly w ithout notifying counsel.
See United States v. Weiss, 599 F.2d 730, 740 (5th Cir. 1979) (Strike F orce attorneys "flirted w ith"
violation o f D R 7-104 by approaching represented target ju st p rior to seeking indictm ent). O th e r cases
have criticized on ethical grounds post-arrest but pre-indictm ent interview s o f represented persons. See
United States v. Thomas, supra. 474 F.2d 110; United States v. Howard, 426 F. Supp. 1067, 1071-72
(W .D .N .Y . 1977). But Lemonakis, at the least, recognizes that the public interest in effective law
enforcem ent should, to some extent, limit the rule’s applicability in investigative activities.

588

ence gained over the decades, even the centuries, and are
designed to establish and assure standards of simple fair­
ness and moral and ethical responsibility on the part of
counsel in furtherance of the ends of justice.
Yet, the court must look beyond the canons in order to
preserve a reasonable balance between the exaction o f ethical
conduct from its lawyer members on the one hand and the
search fo r truth in the administration o f justice on the other.
Woods v. Covington County Bank, 537 F.2d 804, 810 (5th

Cir. 1976). Especially is this the case where the canons
and the disciplinary rules promulgated by the bar thereun­
der are either vague or altogether lacking.
Id. at 1110 (emphasis added).26

In summary, it seems clear that D R 7-104, assuming it applies to
criminal matters, logically applies to all situations in which the defend­
ant or putative defendant has a Sixth Amendment right to counsel. The
rule also would logically apply once the criminal process has shifted
from investigatory to accusatory, e.g., post-arrest, and perhaps even to
investigatory interviews of represented targets by government law­
yers.27 However, courts appear reluctant to fetter legitimate and tradi­
tional activities of law enforcement officials in the investigative stage of
a case; 28 they tend to invoke the public interest in effective investiga­
tion to override the literal meaning of the rule.29
2. “On the Subject of the Representation”
DR 7-104 prohibits an attorney from contacting an opposing party
“on the subject of [his] representation” without the prior consent of the
attorney retained by the party “in that matter.” This language is impor­
tant because it appears to permit a broad range of contacts with repre­
sented persons, even those who have been indicted. The fact that a
person has retained counsel to represent him on one criminal charge
would not prohibit interviews concerning unrelated matters.
This view has received general approval by the courts in cases
considering a defendant’s Sixth Amendment right to counsel: govern­
ment agents or attorneys may interview persons against whom formal
criminal charges are pending if the interview concerns different crimi­
26 See also Wyatt v. Hardin. Civ. No. 3195-N (M .D . Ala.), O rd e r o f June 21, 1978, perm itting
governm ent attorneys to to u r A labam a State mental institutions and interview all personnel w ithout
notice to defense counsel. But cf. N ote, supra note 17, at 1022 n.53.
27 See United States v. Weiss, supra, 599 F.2d at 740 (Strike F o rce attorneys “ flirted w ith ” violations
o f C anons o f E thics by approaching target they knew to be represented “ w hen they w ere about to
seek an indictm ent against him").
28 C f United States v. Messiah. 307 F.2d 62, 67 (2d Cir. 1962), rev'd. 377 U.S. 201 (1964) (“ T hose
w ho are engaged in the difficult and dangerous business o f investigating illegal dealing in narcotics
should not be deprived o f any reasonable means o f securing evidence.” )
26
O f course, these courts do not decide w hat action a state bar association m ight take in disciplin­
ing an attorney deem ed to have violated the rule.

589

nal matters.30 Under Sixth Amendment analysis, the right to counsel on
the charge being investigated will not have attached if there has been
no indictment or other initiation of formal proceedings, irrespective of
the fact that the person stands indicted on another charge for which he
has retained counsel.
The ethical question has received less attention from the courts.
Interviews of indicted defendants on unrelated matters seem permissible
under the plain words of the rule; however, at least one court has
expressed, in dicta, its “unease” with the practice, citing DR 7-104.
United States v. Crook, 502 F.2d 1378, 1380 (3d Cir. 1974), cert, denied,
419 U.S. 1123 (1975). Such concern could be based on the inherently
coercive atmosphere of in-jail interviews, even on unrelated charges, as
well as the potential for interviews to stray toward discussion of the
charge for which the person has been indicted.
But we believe the better view is represented by the Second Circuit’s
opinion in United States v. Masullo, 489 F.2d 217 (2d Cir. 1973). In that
case, the defendant was arrested upon leaving the office of an attorney
representing him on a state narcotics charge. Although the agents were
aware that Masullo had retained counsel in the state matter, he was
interviewed concerning federal charges for which he had not yet been
arraigned. The court rejected the defendant’s claim that the interview
without notice to counsel retained on the state charge violated the
Sixth Amendment or the government’s ethical obligations. The court
held that the right to counsel had not attached on the federal charge,
nor had counsel been retained on that charge. The court went on to
state:
The concept that professional criminals have “house
counsel” because of prior escapades and that therefore
government agents knowing the identity of prior counsel
.have an obligation of constitutional or even ethical dimen­
sion to contact counsel before questioning them is hardly
appealing . . . . Those who have no “regular” counsel
and no means to retain counsel would seem to be more
deserving of our solicitude.
Id. at 223-24.

Separate problems are raised where no criminal charges are pending
but a person has let it be known that a particular lawyer handles all his
criminal matters; or where a criminal enterprise has designated a par­
ticular attorney as lawyer for all of the organization’s members. (The
latter example raises the possibility that the lawyer may have greater
30
See Hoffa v. United States, 385 U.S. 293 (1966) (no unconstitutional denial o f counsel w here
inform ant hears indicted defendant discussing ju ry tam pering; incrim inating statem ents used in subse­
quent prosecution and not in the proceeding based on the first indictm ent); United States v. Dority, 487
F.2d 846 (6th Cir. 1973); United States v. Osser. 483 F.2d 727, 733-34 (3d Cir.), cert, denied, 414 U.S.
1028 (1973).

590

allegiance to the welfare of the enterprise than to the welfare of its
members.) No cases or bar association opinions discuss whether the rule
requires government attorneys or investigators to seek approval from
such “house counsel” prior to contacting possible witnesses, subjects, or
targets.
We believe the rule could be read not to apply in the early stages of
an investigation if the actual charges to be filed are unclear and the
persons who may be charged have not designated the attorney to work
on any particular charge.31 Certainly no court would, under existing
case law, hold that contacts under these circumstances would violate
the Sixth Amendment. It seems obvious to us that extension of DR 7104 to such situations could severely hamper federal law enforcement.
As the investigation becomes focused on subjects and targets and the
nature of the charges becomes clearer, the rule could come into play. If
the investigation becomes known because of grand jury proceedings
and an attorney has informed the government that his client should not
be interviewed, then it may be fairly said that the attorney has been
retained for the matter under investigation.32
3. “Authorized by Law”
We have discussed above the “authorized by law” exception and our
conclusion that federal law enforcement activities taken pursuant to 28
U.S.C. § 533 are exempt from the rule’s purview. See pages 7-10 supra.
The “authorized-by-law” exception may also permit contacts if a de­
fendant affirmatively seeks out a government attorney. The Solicitor
General has recently taken the position that a defendant’s “constitu­
tional right to act on his own behalf in communicating with the gov­
ernment,” Faretta v. California, 422 U.S. 806 (1975), “would be of little
value if that official were ethically bound to decline to listen.” Partin v.
United States, Brief in Opposition, supra, at 23. Thus, the brief argues,
the Constitution authorizes, and may arguably require, the government
to listen if the defendant initiates the communication in the absence of
his attorney.
31 O ne com m entary has reached a similar conclusion in addressing the applicability o f D R 7-104 to
contacts by private attorneys o f governm ent officials. Since governm ent officials are technically at all
times represented by governm ent counsel, the rule could be read to prohibit all contacts. T h e
com m entator argues that that in terpretation is unnecessarily overbroad and that D R 7-104 should
com e into play only after the governm ent has sought legal assistance on a m atter. Until governm ent
counsel has been contacted about a particular dispute, the governm ent cannot be said to be repre­
sented "in that m atter.” N ote, supra, note 17, at 1031-32. See D .C. Bar Op. No. 80 (1979) (rule
restricts com m unications w ith governm ent officials only w hen subject m atter has "been specifically
entrusted to a designated" attorney).
^
32 T h e conclusion that, under these circum stances, the com m unication w ould be deem ed to have
concerned the "subject m a ttte r.o f the representation" does not end the discussion o f the ru le’s
applicability. As discussed above, courts have held that the public interest in federal law enforcem ent
may take precedence o v er D R 7-104 in som e situations, see Lemonakis v. United States, supra, 485
F.2d at 956 or, alternatives to the rule may be devised that adequately p rotect the interests o f the
client. See, e.g.. In re FMC, supra. 430 F. Supp. 1108.

591

B. Waiver o f D R 7-104

By its terms, D R 7-104 is an absolute bar against conversations with
an opposing party without the consent of the party’s attorney (except
where communication is authorized by law). Assuming its applicability
to criminal and civil law enforcement, the question arises whether the
protection of DR 7-104 can be waived. Tw o types of waiver situations
are readily apparent: (1) a government agent or attorney initiates the
contact and obtains a waiver of counsel from the opposing party;
(2) the defendant affirmatively seeks out a government agent or attor­
ney and indicates that his lawyer should not be present at, or informed
of, the meeting. Courts have almost uniformly condemned governmentinitiated contacts, even though they recognize that a person may waive
his constitutional right to counsel. Courts have tended to find no ethical
violation occurs where the party initiates the communication.
1. Government-Initiated Contacts
If the government knows that an opposing party has retained an
attorney for a pending or imminent criminal charge, the express words
of D R 7-104 forbid contact with the party without the consent of the
party’s attorney. However, law enforcement officials—who are usually
not attorneys and often unaware of D R 7-104—commonly seek to
interview persons after arraignment or indictment without the presence
of counsel. While Massiah contains language that arguably condemns
all post-indictment interviews without counsel present, most courts of
appeals have held that the constitutional right to presence of counsel
may be waived. See, e.g., United States v. Rodriguez-Gastelum, 569 F.2d
482 (9th Cir.) (en banc), cert, denied, 436 U.S. 919 (1978); United States
v. Cobbs, 481 F.2d 196 (3d Cir. 1973), cert, denied, 414 U.S. 980 (1973);
Coughlan v. United States, supra, 391 F.2d at 372 (rejecting claim that
Sixth Amendment right to counsel may be waived only with counsel
present). But see United States v. Thomas, supra, 474 F.2d 110.33 These
cases are consistent with and supported by the Supreme Court’s deci­
sion in Brewer v. Williams, supra. In Brewer the Court found a violation
of Massiah but stated:
The Court of Appeals did not hold, nor do we, that under
the circumstances of this case Williams could not, without
33
T h e c o u rts have generally adopted the Johnson v. Zerbst, 304 U.S. 458 (1938), w aiver standard: a
know ing and intelligent relinquishm ent o f a know n constitutional right. H ow ever, the cases are
confused as to w h e th er the w aiver o f Miranda rights constitutes a Johnson type w aiver o f Sixth
A m endm ent rights. T h e Second C ircuit has held that w aiv er o f the right to counsel requires more
than th e som etim es p erfunctory w aiv er o f Miranda rights. See United States v. Satterfield, 558 F.2d 655
(2d Cir. 1976), a jfg 417 F . Supp. 293 (S .D .N .Y . 1976) (requiring a Faretta type waiver). Justice
B lackm un has stated in a con cu rrin g opinion that th e standard w aiver for Miranda rights is not
adequate for a w aiver o f th e right to counsel, w hich requires a Johnson w aiver. North Carolina v.
Butler, 441 U.S. 369, 376-77 (1979) (Blackm un, J., concurring). T h e m ajority in that case, how ever,
appeared to equate a Miranda w aiver w ith a Johnson w aiver. 414 U.S. at 374-75.

592

notice to counsel, have waived his rights under the Sixth
and Fourteenth Amendments. It only held, as do we, that
he did not.
430 U.S. at 405-06 (emphasis in original; footnote omitted).34 But see
Hancock v. White, 378 F.2d 479, 482 (1st Cir. 1967).

But recognition of the ability of a defendant to waive the constitu­
tional right to counsel does not necessarily imply that government
officials may, consistent with DR 7-104, affirmatively seek that waiver.
Courts have taken the position that if an FBI agent or AUSA initiates
the contact, he has acted unethically even if a waiver sufficient for
constitutional purposes has been obtained.35 See also ABA Formal Op.
108 (1934) (plaintiffs attorney may not interview defendant absent
defendant’s counsel even if defendant is willing to discuss facts of the
case).
Several courts have objected quite strongly to such conduct. In
United States v. Thomas, supra, 474 F.2d 110, the Tenth Circuit, in
dictum, indicated that it would apply an exclusionary rule prohibiting
the use of any statement obtained in violation of the rule, irrespective
of whether the defendant’s constitutional rights have been violated:
[OJnce a criminal defendant has either retained an attor­
ney or had an attorney appointed for him by the court,
any statement obtained by interview from such defendant
may not be offered in evidence for any purpose unless the
accused’s attorney was notified of the interview which
produced the statement and was given a reasonable op­
portunity to be present. To hold otherwise, we think,
would be to overlook conduct which violated both the
letter and the spirit of the canons of ethics. This is obvi­
ously not something which the defendant alone can
waive.

34
A conflict presently exists in the circuits as to w h eth er a defendant w ho has initially requested
the presence o f an attorney may thereafter w aive his right and be questioned w ithout the aid o f an
attorney. Compare United States v. Grant. 549 F.2d 942 (4th Cir.), cert. denied, 432 U.S. 908 (1977), and
United States v. Tafoya, 459 F.2d 424, 427 (10th Cir. 1972) with Nash v. Estelle, 597 F.2d 513, 517 (5th
Cir. 1979) ( en banc), and White v. Finkbeiner, 570 F.2d 194, 200-201 n.3 (7th Cir. 1978). C ourts
holding that no subsequent w aiver is possible w ithout an attorney present rely upon dicta in Michigan
v. Mosley. 423 U.S. 96, 104 n.10 (1975) (holding that defendant may subsequently w aive Fifth
A m endm ent right after an initial refusal to answ er questions, but distinguishing situation w here
defendant initially requests the presence o f an attorney). Justice W hite’s concurring opinion in Mosley
makes a similar distinction. Id. at 110. See generally Case N ote, Fifth Amendment. Confessions. Self-

Incrimination— Does a Request fo r Counsel Prohibit a Subsequent Waiver o f Miranda Prior to the Presence
o f Counsel?. 23 W ayne L. Rev. 1321 (1977).
38 See United States v. Crook, supra, 502 F.2d at 1380; United States v. Cobbs, supra, 481 F.2d 196;
United States v. Thomas, supra. 474 F.2d 110; United States v. Four Star, 428 F.2d 1406, 1407 (9th C ir.)
(per curiam ), cert, denied. 400 U.S. 947 (1970); Wilson v. United Slates, 398 F.2d 331, 333 (5th Cir.
1968) {per curiam), cert, denied, 393 U.S. 1069 (1969).

593

474 F.2d at 112. Other circuits, without indicating an intention to adopt
an exclusionary rule, have criticized the practice of seeking waiver. In
United States v. Four Star, supra, the Ninth Circuit stated:
We emphatically reiterate, . . . that in-custody interroga­
tion of an accused person known to be represented by
counsel without affording counsel an opportunity to be
present is undesirable . . . , and that a prosecuting attor­
ney who knowingly participates in such an interrogation
or takes advantage of its results violates professional
ethics.
428 F.2d at 1407.36
2. Party-Initiated Contacts
DR 7-104 does not address situations in which persons affirmatively
seek out government agents or attorneys. If the rule were read
paternalistically—that is, that only lawyers can protect clients from
making foolish or damaging statements—then even in those circum­
stances the government official would be required to contact the party’s
attorney before communicating with his client.37 Courts, however,
have been reluctant to condemn party-initiated communications, gener­
ally upon the ground that such contacts are voluntary, usually non­
custodial and unlikely to be coercive. Thus, the dangers that the rule
seeks to protect against, such as attorney trickery, are thought to be
minimal.
Illustrative of this attitude is United States v. Monti, 557 F.2d 899 (1st
Cir. 1977). The defendant was arrested for counterfeiting, and was
arraigned and jailed. He was unable to meet bail. While in jail and after
unsuccessfully attempting to retain counsel, he contacted a Secret Serv­
ice agent and asked him to come to the jail. The agent did so, and after
he gave Monti Miranda warnings, Monti indicated a desire to cooper­
ate. Monti subsequently had counsel appointed and was released on his
own recognizance. Shortly after meeting with his court-appointed
36 C ourts have been less likely to chastise governm ent-initiated contacts w here the party's law yer
m ay have a conflict o f interest in th e case. In United States v. Weiss, supra, S99 F.2d at 730, W eiss had
been indicted on state charges o f receipt o f stolen pro p erty and was being investigated for violations
o f federal firearm s law. Weiss attem pted to bribe an A tlanta police officer, w ho w as w ired by the FB I.
N ine days before the federal indictm ent cam e do w n , F B I agents confronted Weiss w ith tapes and
pho to g rap h s and sought his cooperation. T h e agents stated that he could consult w ith his state
atto rn ey , but that it m ight not be in his interest to d o so. W eiss subsequently met w ith a Strike Force
atto rn ey . O n appeal he sought to enforce an alleged prom ise not to prosecute and claim ed that the
governm ent had interfered w ith his right to counsel. T h e c o urt rejected both claims. W hile it stated
that the Strike F o rce atto rn ey “ flirted’* w ith violation o f D R 7-104, it recited the district c o u rt’s
finding that W eiss’ state atto rn ey w as a target o f th e Strike F o rce investigation and also represented
potential w itnesses against Weiss; thus an actual conflict o f interest existed. U nder the circum stances
the co u rt did not believe that th e g o v ern m en t’s c o n d u ct w arranted reversal, particularly w here no
evidence obtained at the m eetings w as used at trial.
37 See M ichigan Bar O p. No. 202 (1965) (crim inal case); A B A Form al Op. 108 (1934) (civil case);
People v. Patterson, 198 N.W . 2d 175, 178-83 (Ct. A pp. M ich. 1971) (L evin, P.J., dissenting).

594

counsel, he met with Secret Service agents, who again gave him
Miranda warnings. Monti made a derogatory comment about his courtappointed lawyer and stated that he was not going to tell his lawyer
anything. He then made incriminating statements which were used
against him at the trial.
The Court of Appeals held that Monti had waived his right to
counsel, and then dismissed Monti’s DR 7-104 claim as follows:
Although other courts have commented on the ethical
considerations involved in questioning a defendant with­
out counsel present, United States v. Cobbs, 481 F.2d 196
(3d Cir. 1973), cert, denied, 414 U.S. 980 (1973); United
States v. Thomas, 474 F.2d 110 (10th Cir. 1973), cert,
denied, 412 U.S. 932 (1973), we agree with the District
Court that such considerations do not warrant the exclu­
sion of the . . . statements herein. Those statements were
not the equivalent of a guilty plea in court. Where, as
here, defendant clearly and unequivocally evidenced his
desire not to have counsel present at a self-initiated, non­
custodial meeting, it would have served no useful purpose
to have suppressed statements made at that meeting on
the ground of counsel’s absence.
557 F.2d at 904 (emphasis in original).
Other courts have reached a similar conclusion under various factual
situations if the defendant initiated the contact with the government.
See United States v. Thomas, 475 F.2d 115 (10th Cir. 1973); Reinke v.
United States, 405 F.2d 228 (9th Cir. 1968); United States v. Hale, 397
F.2d 427 (7th Cir. 1968), cert, denied, 393 U.S. 1067 (1969) (lawyer told
police that defendant wished to cooperate).38
At least one court, however, has indicated that even if the govern­
ment does not initiate the contact, the better practice is not to commu­
nicate with a defendant without a lawyer being present. In United
States v. Woods, 544 F.2d 242 (6th Cir. 1976), the wife of one of the
defendants in a complex drug conspiracy case arranged a meeting
between an agent and her husband to discuss immunity. An AUSA
attended the meeting at which .the defendant’s role in the conspiracy
was detailed, but no attempt was made to contact his attorney, who
also represented other defendants in the case. The court, per Judge

38
But see United States v. Partin, supra, 601 F.2d at 1005 (violation o f D R 7-104 w here convicted
co-defendant seeks out A U SA w ith offer o f cooperation and requests that his cooperation be kept
secret out o f fear for his physical safety); United States v. Thomas, supra, 474 F.2d at 111 (violation of
D R 7-104 even though “ not disputed that the interview was requested by appellant and that appellant
read and signed a Miranda type w aiver o f rights form ” ); Clifton v. United States, supra, 341 F.2d at
652 (violation o f old Canon 9 to talk w ith incarcerated arrestee w h ere he is young and unschooled
even though he initiated contact w ith FBI).

595

»

McCree, held that the occurrence of the meeting did not constitute
reversible error:
Of course, as a general matter, an attorney should not
communicate directly with a party whom he knows to be
represented by an attorney without the consent o f'th e
lawyer. See American Bar Association Code of Profes­
sional Responsibility, Canon 7, DR 7 - 104(a)(1). Here,
however, the meeting was arranged primarily between
government agents and [defendant’s wife], who was not
under indictment. The government did not seek the meet­
ing. Government attorney Wampler testified that he be­
lieved that [the defendant] particularly wanted to keep his
attempts to secure immunity from the other defendants
and the counsel who represented them all jointly. Cf.
Arrington v. Maxwell, 409 F.2d 849, 853 (6th Cir. 1969).
544 F.2d at 255. The court went on to state:
However, the government did not take the precautions
that were possible. It did not encourage or even suggest
to [the defendant] that he should either notify [his attor­
ney] or arrange for the appointment of independent coun­
sel who could be present. Although we disapprove of this
practice, it bears little resemblance to the outrageous pros­
ecutorial conduct which required reversal in cases cited
by appellants.
Id. See also Michigan State Bar Op. No. 202 (1965) (where defendant
seeks interview and fears notice to counsel, prosecutor should approach
the court and ask for instructions).
To summarize, courts have taken the position generally that waiver
of one’s constitutional right to counsel does not negate the ethical
obligation of a government attorney to seek the consent of an opposing
party’s attorney before initiating communication with the party. If the
party initiates the contact and the circumstances demonstrate that his
present counsel is either not wanted by the party or may have a
conflict of interest, then courts are less likely to characterize the com­
munications as unethical. However, at least one court has suggested
that even in the latter situations, the best course of action would be to
advise the person to seek new counsel.
C. Disaggregating the Prosecution Team
In response to the Partin decision, the San Francisco FBI office has
suggested that a uniform FBI policy should be adopted, consistent with
the Constitution, under which agents will not inform an AUSA of a
proposed contact with a represented person until absolutely necessary.
The assumption is that if the AUSA does not know that an agent
intends such a communication, the AUSA would not be compelled to
notify opposing counsel.
596

We do not believe that an attempt to disaggregate the prosecutorial
team by insulating AUSAs from planned interviews with represented
targets or defendants will necessarily protect prosecutions from criti­
cism by the courts. We recognize that some cases have suggested that,
whatever the relevance of the Canons of Ethics to the activities of
government attorneys, they do not control the conduct of government
agents. Usually cited for this proposition is the Second Circuit’s opinion
in United States v. Massiah, 307 F.2d 62, 66 (2d Cir. 1962), rev'd, 377
U.S. 201 (1964).39
Justice White’s dissenting opinion in Massiah also states that the
conduct of the investigators in that case did not violate ethical stand­
ards which apply solely to attorneys. He asserted that the purpose of
the rule, to protect parties from artful attorneys, is not served by
prohibiting a co-defendant, non-lawyer informant from speaking with
another defendant without notice to that defendant’s attorney. See also
United States v. Lemonakis, supra, 485 F.2d at 956 (government instruc­
tions to wired informant did not render informant “alter ego” of U.S.
Attorney’s office).
Justice White’s position may have much to commend it, at least as
regards questioning by informants. Courts have, however, refused to
view agent contacts as separate from the AUSA’s conduct of a case.
See, e.g., Clifton v. United States, supra, 341 F.2d at 652 n.9 (although
FBI agents may not be lawyers, once process shifts from investigation
to accusation, DR 7-104 applies); Schantz v. Eyman, 418 F.2d 11 (9th
Cir. 1969), cert, denied, 397 U.S. 1021 (1970) (district attorney sends
psychiatrist to home of defendant who is pleading insanity defense;
gross violation of professional ethics); United States v. Howard, supra,
426 F. Supp. at 1071 (questioning by agent viewed as government
conduct violating DR 7-104); United States v. Wedra, 343 F. Supp.
1183, 1188 (S.D.N.Y. 1972) (Weinfeld, J.) (suppressing testimony based
on agent interview that would have violated DR 7-104 if conducted by
AUSA).40 No court has excused an interview of a represented party on
the basis that it was conducted by an agent and not an AUSA. See
United States v. Brown, 569 F.2d 236, 249 (5th Cir. 1978) (Simpson, J.,
dissenting).
This view is supported by interpretations of the Code. See ABA
Formal Op. No. 95 (1933) (police officers may not, at behest of munici­
pal attorney, obtain statements from personal injury claimants); ABA
Informal Op. No. 663 (1963) (unethical for defense attorney to engage
39 H ow ever, even that opinion recognizes that D R 7-104 w ould prohibit “ an investigator’s acting
as the prosecuting atto rn ey ’s alter ego.” 307 F.2d at 66.
40 See also Coughlan v. United States, supra, 391 F.2d at 376 (H am ley, J., dissenting):
W hile [D R 7-104] does not p u rport to govern the conduct o f non-law yers, such as the
interrogating officers in this case, it does place a responsibility upon prosecuting
law yers not to sanction, o r take advantage of, statem ents obtained by governm ent
agents from a person represented by counsel, in the absence o f such counsel.

597

undercover investigator to discover physical and mental state of plain­
tiff in medical malpractice case). It is also supported by the ABA’s
Preliminary Statement preceding the Canons, which reads:
Obviously the Canons, Ethical, Considerations, and
Disciplinary Rules cannot apply to non-lawyers; however,
they do define the type of ethical conduct that the public
has a right to expect not only of lawyers but also of their
non-professional employees and associates in all matters
pertaining to professional employment. A lawyer should
ultimately be responsible for the conduct of his employees
and associates in the course of the professional representa-”
tion of the client.
Thus, it appears that bar associations may well attempt to hold AUSAs
responsible for the conduct of agents involved in a prosecution they are
directing.41
We believe that disaggregating the AUSA from his investigators has
very little to commend it as a matter of policy. First, such an approach
is likely to cut down on communications between AUSAs and FBI
agents which play a vital role in the investigatory process. Second, we
believe that the Attorney General’s power to establish ground rules in
this area should not be exercised in such a fashion as to create at least
the appearance of a “double standard” within the Department of Jus­
tice absent some compelling interest in doing so.42
V. Sanctions

The preceding discussion assumes that DR 7-104 will be deemed
applicable to most situations involving government contact with repre­
sented parties in criminal matters. This raises the question of what
sanctions could be imposed on the government or a government attor­
ney or agent for violation of the rule. There appear to be three: (1)
exclusion of evidence; (2) dismissal of the indictment, or reversal of
conviction; and (3) state bar disciplinary proceedings.
A. Exclusion o f Evidence

As noted above, the Tenth Circuit announced in dictum a prospective
exclusionary rule for evidence obtained in violation of DR 7-104 in
United States v. Thomas, supra, 474 F.2d 110. No subsequent opinion
from that Circuit has applied the rule, although it has been reaffirmed
in dicta, United States v. Lebya, 504 F.2d 441, 443 (10th Cir. 1974), cert.
41 As discussed below , a state bar disciplinary proceeding was begun against an A U SA w here he
did not encourage, direct, o r request FB I agents to interview the defendant, although he had been
present at a discussion w here the possibility o f such contact was raised. In the Matter o f Rosen.
C ertified R eport o f W ayne C ounty H earing Panel #15 o f the A ttorney D iscipline Board, File No.
35019-A (M ich. A tto rn ey D iscipline Bd., D ec. 27, 1978).
42 Such a policy also w ould not protect FBI agents w ho are attorneys and m embers o f state bars.

598

denied, 420 U.S. 934 (1975) and distinguished elsewhere. United States
v. Thomas, 475 F.2d 115 (10th Cir. 1973) (defendant, in presence of

U.S. Marshals, volunteers statement; exclusion not required since not a
product of an uncounseled, in-custody interview). Tw o other cases
have held that evidence obtained in violation of DR 7-104 is inadmissi­
ble, although in each a constitutional violation was found as well. In
Schantz v. Eyman, supra, 418 F.2d at 71, a state habeas corpus case, the
court found a gross violation of professional ethics where a district
attorney had sent a psychiatrist to the home of a defendant who was
pleading an insanity defense. In United States v. Wedra, supra, the court
suppressed statements after finding that the defendant had not ade­
quately waived his right to presence of counsel. The court then added
that it would also have suppressed the statements under its supervisory
power because of the “unfair and overreaching” nature of the interro­
gation. 343 F. Supp. at 1188.
The exclusionary sanction may be inefficacious for several reasons.
First, appeals courts have generally been unwilling to upset otherwise
valid convictions based on overwhelming evidence solely on the
ground that evidence obtained unethically was admitted at trial. See
United States v. Cobbs, supra, 481 F.2d at 200; United States v. Springer,
supra, 460 F.2d at 1354; United States v. Smith, 379 F.2d 628, 633-34
(7th Cir. 1967). Furthermore, the misconduct may not give rise to
evidence which the government seeks to introduce at trial.43 See, e.g.,
United States v. Woods, supra, 544 F.2d 242. Finally, a defendant may
not have standing to object to evidence obtained during an unethical
interview with someone else. See, e.g., United States v. Partin, supra, 601
F.2d 1001.
More importantly, we do not believe that federal courts have the
power to exclude evidence solely on the ground that DR 7-104 was
violated. Courts have recognized that suppression of evidence for viola­
tion of the rule is an exercise of their “supervisory power,” not a
constitutional mandate. See United States v. Smith, supra, 379 F.2d at
633; United States v. Wedra, supra, 343 F. Supp. at 1188. The origin,
nature, and scope of a federal court’s “supervisory power” over the
administration of justice has never been well defined. See generally.
United States v. Payner, Brief for the United States, at 14-20, Oct. Term,
1979, No. 78-1729 (filed Nov. 1979). It is clear, however, that the
power of a federal court “to prescribe rules of procedure and evidence
for the Federal courts exists only in the absence of a relevant Act of
Congress.” Palermo v. United States, 360 U.S. 343, 353 n. 11 (1959);
43
T h e T enth C ircuit in United States v. Thomas, supra, recognized that the fruits o f m isconduct
m ight not be offered into evidence but left to a later day w hat sanction might be appropriate:
T h e enforcem ent officials are agents o f the prosecuting party, and in the event use is
m ade o f inform ation secured by interview s [in violation o f D R 7-104], short o f its
introduction in evidence, the problem will be dealt w ith in the p roper case.
474 F.2d at 112.

599

accord, United States v. National City Lines, 334 U.S. 573, 589 (1948).
See Sibbach v. Wilson & Co., 312 U.S. 1, 9-10 (1941) (congressional

authority includes power to regulate practices and procedures of fed­
eral courts).
Congress has spoken to the admissibility in criminal trials of state­
ments by defendants. In an effort to limit (or overturn) Miranda, Con­
gress enacted 28 U.S.C. § 3501(a), which provides that any confession
or incriminating statement made by a defendant “shall be admissible in
evidence if it is voluntarily given.” 44 Excluding a defendant’s state­
ment, if voluntarily given, on the ground that the interview of the
defendant was unethical would necessarily establish a new ground for
exclusion not provided for by Congress. Under these circumstances,
exclusion would appear to us to be an improper use of a court’s
supervisory power. The Third Circuit has so held. United States v.
Crook, supra, 502 F.2d at 1380-81.45 Other courts have indicated their
uneasiness with relying upon their supervisory power to reverse a
conviction solely on the ground that defendant’s statement, otherwise
voluntary, was obtained in violation of D R 7-104. See, e.g., United
States v. Smith, supra, 379 F.2d at 633-34.
The recent draft of a proposed revision of the ABA Code of Profes­
sional Responsibility lends support for the inadvisability of excluding
evidence for violation of the rule. In its discussion of the Code’s “Scope
and Definitions,” it states:
[T]he purpose of the Rules can be subverted when used
by opposing parties as procedural weapons. The fact that
a Rule is a just basis for a lawyer’s self-assessment, or for
sanctioning a lawyer under the administration of a disci­
plinary authority, does not imply that an antagonist in a
collateral proceeding or transaction has standing to seek
enforcement of the Rule.

44 T o the extent that §3501(a) is read to limit th e protections afforded by Miranda, it is probably
unconstitutional. See, e.g.. C. Wright & A. Miller. Federal Practice and Procedure (Crim inal) §76, (1969).
But c o u rts have been adept at avoiding a ruling on the constitutionality o f the section. See. e.g..
Ai/sworth v. United States, 448 F.2d 439, 441 (9th C ir. 1971).
45 United States v. Payner, supra, presents an analogous issue. T h e re the district co u rt, relying on its
supervisory pow er, excluded evidence obtained by an illegal search w hich the defendant did not have
standing to contest. T h e Suprem e C o u rt granted certiorari to decide w hether the district court
possessed, and should have exercised, supervisory p o w er to suppress evidence allegedly obtained as
the result o f an illegal search that did not violate the defendant's F o u rth A m endm ent rights. T h e brief
for the U nited States argues that R ule 402 o f th e Federal Rules o f E vidence deem s admissible all
evidence not obtained in violation o f th e C onstitution o r federal law, and since the evidence at issue
was obtained w ithout violating th e defendant's F o u rth A m endm ent rights, it could not be suppressed
under th e district c o u rt's supervisory pow er. [N o t e . —T h e Suprem e C ourt adopted this position,
holding that: “ the supervisory p o w er does not authorize a federal court to suppress otherw ise
admissible ev id en ce on th e g ro u n d th at it w as seized unlaw fully from a third party not before the
co u rt." United States v. Payner. 447 U.S. 727, 735 (1980). Ed ]

600

B. Dismissal o f Indictments or Reversal o f Convictions
If the violation of DR 7-104 does not produce evidence admitted at
trial, the defendant usually asks a court to dismiss the indictment or
reverse a conviction because of the prosecutor’s misconduct. While
courts are quick to condemn the government’s conduct, they have not,
to our knowledge, aborted a prosecution solely on the grounds of an
ethical violation. See, e.g., United States v. Partin, supra, 601 F.2d 1000;
United States v. Glover, supra, 596 F.2d 857; United States v. Woods,
supra, 544 F.2d 242. Nor under our analysis above, would federal
courts have the power to do so.
C. Bar Association Proceedings

Whether or not a federal court reverses a conviction because of
prosecutorial misconduct, government attorneys whose actions argu­
ably violate DR 7-104 run the risk of state bar disciplinary proceedings.
We are aware of at least one state bar proceeding initiated against an
AUSA based upon the complaint of a defendant’s attorney charging a
violation of DR 7-104. The findings of facts of the Michigan Attorney
Discipline Board recite that two FBI agents believed that the attorney
of a defendant indicted for conspiracy to escape had been an active
participant in the conspiracy. When the agents “mentioned in passing”
to the AUSA their intention to contact the defendant regarding the
attorney’s involvement, the AUSA “questioned the wisdom and fruit­
fulness of making such a contact.” Later, the agents again mentioned to
the AUSA that they would contact the defendant; they “did not seek to
secure the permission” of the AUSA, nor did the AUSA “encourage,
direct or request” the agents to make the contact. However, the AUSA
“did not attempt to prevent the contact and did not consult with the
Court concerning the possible contact by the Agents.” The complaint
was dismissed by the Board upon the following Stipulation of Counsel:
that even in the unusual circumstances of this case, it
would have been better practice if [the AUSA] had pro­
ceeded with greater caution by taking the initiative to
approach the court, note the problem and ask for
instructions . . .
In the M atter o f Rosen, Certified Report o f Wayne County Hearing

Panel #15 of the Attorney Discipline Board, File 35019-A (Dec. 27,
1978). This example makes clear the real threat that state bar discipli­
nary boards will initiate proceedings for violations of DR 7-104 by
federal prosecutors. Even if the board finds for the government, the
time spent in defending such actions may be a considerable burden on
scarce prosecutorial resources.
A strong, and we believe persuasive, argument may be lodged against
any attempt by a state bar association to impose sanctions on a govem601

ment attorney who is acting lawfully and in pursuance of his federal
law enforcement responsibilities. It is well established that the Suprem­
acy Clause bars state authorities from regulating the conduct of United
States employees in the performance of their official duties in a manner
inconsistent with federal law.46 See Hancock v. Train, 426 U.S. 167,
178-81 (1976); In re Neagle, 135 U.S. 1, 75 (1890); Clifton v. Cox, 549
F.2d 722 (9th Cir. 1977); State o f Arizona v. Manypenny, 445 F. Supp.
1123 (D. Ariz. 1977). Nor may a state, under the guise of regulating the
bar, prohibit a person from performing functions within the scope of
federal authority. See Sperry v. Florida, 373 U.S. 379 (1963) (where
Patent Office permits non-lawyers to practice before it, Supremacy
Clause prohibits Florida from enjoining such conduct as “unauthorized
practice”). Thus, where an FBI agent or AUSA contacts subjects or
defendants in furtherance of his federal law enforcement responsibilities,
a state bar association may not burden that activity by imposing sanc­
tions.
VI. Conclusion and Recommendations

The adoption of a Department of Justice policy on DR 7-104 which
does not fully satisfy the existing and probable interpretations of the
rule would undoubtedly lead to continuing vexatious litigation, con­
frontation between the Department and certain courts, and nettlesome
actions by state bar associations. We are confident, however, that a
Department policy reasonably grounded in concerns for vigorous law
enforcement, and balanced against the constitutional rights of criminal
defendants, would ultimately prevail. Although the choices to be made
as a matter of policy are not likely to be easy ones, we believe that the
primary legal constraints on the choices available should be viewed, for
the present, as constitutional ones.
As we indicated at the outset of this memorandum, and as we had
indicated informally in March of 1979, we believe that the involvement
of all investigatory and litigating elements in the Department is crucial
to the development of sound policy. Although the focus on this effort
to date has largely been concentrated in the criminal arena, addressing
these issues in the context of purely civil litigation would seem to us to
be a logical and necessary step.
J ohn M. H arm on

Assistant Attorney General
Office o f Legal Counsel
46
T h e D epartm ent has vigorously asserted this argum ent in a Septem ber 11, 1979 m em orandum
from A cting A ssociate A tto rn ey G eneral Shenefield to the D istrict o f C olum bia C ourt o f A ppeals
regarding proposed am endm ents to provisions im plem enting C anon 9 o f the D .C . Bar C ode o f
Professional Responsibility. See also M em orandum from then A ssociate A ttorney G eneral Egan to the
D .C . Bar C om m ittee on Legal E thics, A pril 6, 1979 (regarding proposed am endm ents to D R 7-104).

602